             Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 1 of 13



       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       -------------------------------------------------------------- X

       BRENNAN CENTER FOR JUSTICE AT NEW
       YORK UNIVERSITY SCHOOL OF LAW; THE
                                                                          OPINION AND ORDER
       PRO TECT DEMOCRACY PROJECT, INC.
                                                                          GRANTING PARTIAL
                                                                          SUMMARY JUD GME NT
                                             Plaintiffs,
                  -against-
                                                                          17 Civ. 6335 (AKH)
      U.S. DEPARTMENT OF JUSTICE; U.S.
      DEPARTMENT OF HOMELAND SECURITY;
                                                                               ,-
      U.S. GENERAL SERVICES
      ADMINISTRATION; OFFICE OF                                               j USDCSDNY
      MANAGEMENT AND BUDGET; U.S. SOCIAL                                      r DOCUMENT
      SECURITY ADMINISTRATION,                                                  ELECTRONICALLY FILED

                                            Defendants.
                                                                               DOC #:
                                                                               DATE FILED: 1
                                                                                                  11:$0 /( 'i I

                                                                                                          t
     -------------------------------------------------------------- X



    ALVIN K. HELLERSTEIN, U.S.D.J.:

                    I write to resolve two disputes in this Freedom oflnf orma
                                                                               tion Act ("FOIA") case.
    The matter arises in the context of an investigation of allege
                                                                   d       voter fraud, commissioned and
    then aborted by the President and, plaintiffs allege, conti
                                                                nued in other ways by other agencies.
                    On May 11,20 17, President Donald J. Trump established
                                                                           the Presidential
Advisory Commission on Election Integrity ("Commissi
                                                                     on") to study and report on voter fraud:
"vulnerabilities in voting systems and practices used for
                                                          Federal elections that could lead to
improper voter registrations and improper voting, including
                                                            fraudulent voter registrations and
fraudulent voting." Exec. Order No. 13,799, 82 Fed. Reg.
                                                         22,389 (May 11, 2017). 1 On



1
 Vice President Mike Pence chaired a fifteen-member Comm
                                                           ission. Its vice chair was Kansas Secretary of State
Kris Kobach. The Commission included Indiana Secretary
                                                         of State Connie Lawson, New Hampshire Secretary of
State William Gardner, Maine Secretary of State Matthew
                                                        Dunlap, former Ohio Secretary of State J. Kenneth
             Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 2 of 13



      Janu ary 3, 2018 , just seve n mon ths later, Pres iden
                                                              t Trum p disb ande d the com miss ion. Exec.
     Order No. 13,820, 83 Fed. Reg. 13,820 (Jan uary
                                                            3, 2018). In a state men t issue d that day, the
     Press Secr etary anno unce d that Pres iden t Trum
                                                          p chos e to dissolve the Com miss ion "[r]a ther than
     engage in endless legal battles at taxp ayer expe
                                                          nse." The Whi te House, Office of the Press
     Secretary, Statement on the Presidential Advisory
                                                             Commission on Election Integrity (Jan. 3,
     2018), https ://ww w.w hiteh ouse .gov /brie fings -stat
                                                              emen     ts/st atem ent-p ress- secre tary- pres iden tial-
    advisory-commission-election-integrity. Acco
                                                     rdin g to the statement, Pres iden t Trum p "ask ed
    the Dep artm ent of Hom elan d Security to revie
                                                     w its initial findings and determine next courses
                                                                                                         of
    actio n." Id

                     Plaintiffs Bren nan Cent er for Justice at New York
                                                                         University Scho ol of Law and
    the Prot ect Dem ocra cy Project, Inc. (collectively,
                                                          "Pla intif fs") mad e dem and unde r the Free dom
    ofln form ation Act ("FO IA") , 5 U.S.C. § 552,
                                                    for the docu men ts of the Com miss ion's work,
    filed this suit, and subs eque ntly mov ed for an
                                                      orde r to com pel the U.S Dep artm ent of Justi ce
    ("DO J"), U.S. Dep artm ent of Hom elan d Security
                                                       ("DH S"), U.S. General Services
Adm inist ratio n ("GS A"), U.S. Office of Man agem
                                                       ent and Bud get ("OM B"), and U.S. Social
Security Adm inist ratio n ("SS A") (collectively
                                                  "Def enda nts" or "Go vern men t") to prod uce the
docu men ts responsive to Plain tiffs ' FOIA requ
                                                  ests.2 Two issues rema in for my determination:
                                                                                                     1)




Blackwell, and Election Assistance Commission
                                                 Commissioner Christy McCormick. The White
the Press Secretary, President Announces Form                                                  House, Office of
                                               ation ofBipartisan Presidential Commission on
(May 11, 2017), https://www.whitehouse.gov/br                                                 Election Integrity
                                                iefings-statements/president-announces-formation
presidential-commission-election-integrity/; Wedo                                                -bipartisan-
                                                   ffDec l., ECF 77-2, at 2.
2 Plaintiffs have not sought records directly from
                                                   Commission members or the Commission, which
concede is not an "agency" subject to FOIA. 5                                                        Plaintiffs
                                                  U.S.C. § 552(f)(l); Kissinger v. Reporters Com m.for
the Press, 445 U.S. 136, 156 (1980); Citizens for                                                      Freedom of
                                                   Responsibility & Ethics in Washington v. Office
F.3d 219, 222 (D.C. Cir. 2009); see Tr., ECF 92,                                                   of Admi  n., 566
                                                   at 22.

                                                                   2
              Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 3 of 13



       whe ther sear ch terms ado pted by DH S and
                                                        0M B, narrower than thos e ado pted by the
                                                                                                    DOJ, SSA,
       and GSA,3 are reasonable and appropriate
                                                      or too narr ow to carry out a reasonable and
                                                                                                    responsive
      search; and 2) whe ther Defendants should
                                                      be required to search the private email acco
                                                                                                   unts of
      Act ing Assistant Atto rney General Joh n
                                                   Gore ("G ore" ) and DO J attorney Maureen
                                                                                                Rio rdan
      ("Riordan"), and if "po tent ially resp onsi
                                                   ve agency records [exist] outside of a Dep
                                                                                               artm ent
     records system, such as in a personal ema
                                                    il account." Gore and Riordan, although
                                                                                               not
     Com mis sion members, received emails from
                                                         Com mis sion members, concerning Com
                                                                                                  mis sion
     business, in thei r pers ona l email accounts
                                                   . Gore also sent emails con cern ing Com
                                                                                              mis sion
     business to a Com mis sion mem ber at her
                                                    personal email address.

                     Bot h sides mov e for sum mar y judg men t.
                                                                 I rule for Plaintiffs on both issues.



                                                 Factual Background

                1. The Presidential Advisory Com mis sion
                                                          on Election Integrity
                    Plaintiffs allege that the Commission, esta
                                                                blished by President Tru mp to
    "pro mot e fair and hon est Federal election
                                                 s" by detecting vote r fraud, was really inte
                                                                                               nded to erect
    legal barriers to voting by eligible citizens.
                                                   Exec. Ord er No. 13,799, 82 Fed. Reg. 22,3
                                                                                                 89 (May
    11, 2017). Plaintiffs believe that the prod
                                                ucti on of rele       vant documents may enable them to
substantiate thei r claims. On June 28, 201
                                               7, Kris Kobach, Vic e Chair of the Commis
                                                                                             sion, sent
letters to state election officials seek ing
                                             publicly-available voter roll data, includin
                                                                                          g names,




3 Plaintiffs represent in its reply brief that they
                                                    are discontinuing their earlier challenge to
GSA, and SSA search terms based on the                                                            the DOJ-OIP, DOJ-OLC,
                                               Government's subsequent disclosures. Repl
Plaintiffs further represented that, based on                                                y at 9. At oral argument,
                                                 additional disclosures, it was withdrawing
search terms for DOJ-CRT.                                                                    its requests for supplemental


                                                                      3
          Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 4 of 13



   addresses, political party affiliation, partial social security
                                                                   numbers, voter history, active/inactive
  status, felony status, registration status in another ·state, milita
                                                                       ry status, and overseas citizen
  information. Supp. Compl. ,r 17. The effect of these inqui
                                                             res and other Commission activity,
  Plaintiffs allege, was to chill registrations of voters and to
                                                                 increase cancellations of voter
  registrations. Allegedly, nearly 4,000 registrations were
                                                            cancelled in Colorado and 1,715 in
  Florida, more than double the cancellations in prior years
                                                            . Supp. Compl. 19.

                 President Trump formally dissolved the Commission in
                                                                      January 2018. However,
 Plaintiffs allege, DHS has continued its work. Plaintiffs
                                                           allege that Immigration and Customs
 Enforcement ("ICE"), an agency of DHS, continued the
                                                      work of the Commission, evidenced by
 a subpoena issued by the U.S. Attorney of the Eastern Distr
                                                             ict of North Carolina on August 31,
 2018 to the State Board of Elections and Ethics Enforcem
                                                          ent and forty-four counties in North
 Carolina, seeking voter records and ballots. Pl. Br. at 5-6.
                                                              As of March 2019, an investigation
 of election fraud remained active in North Carolina.

            2. Plaintiffs' FOIA Requests

                In May 2017 and July 2017, Plaintiffs sent eight FOIA reque
                                                                            sts to the U.S.
General Services Administration ("GSA"), Department of
                                                       Homeland Security ("DHS"), Office
of Management and Budget ("OMB"), and several sectio
                                                     ns of the Department of Justice
("DO J")-i ts Office oflnf orma tion Policy ("OIP"), Civil
                                                           Rights Division ("CRT"), and Office
of Legal Counsel ("OL C")-- seeki ng documents and comm
                                                        unications relate         d to the
Commission's formation, goals, and activities. See ECF
                                                       77-2 to 77-9. After filing this suit,
Plaintiffs filed three additional FOIA requests on October
                                                           18 and 19, 2017, to DOJ-OIP, SSA,
and DHS. See ECF 77-10 to 77-12 (seeking information
                                                     on the Commission's use of SSA
resources in carrying out its activities, DOJ emails excha
                                                           nged between the Heritage Foundation
                                                           4
         Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 5 of 13



  and Commission members, and documents from DHS relate
                                                        d to the Com missi on's termination
  and transfer of operations to DHS).

                  Each agency identified the methods and terms for its searc
                                                                               hes. See, e.g., Vanessa
  R. Brinkmann Deel., ECF 82. DOJ-OIP searched: "Election
                                                          Integrity," "vote r fraud," "voting
  system," the names of members of the Commission, "citiz
                                                          enship status," "voter registration list,"
 "voter file data," "voter roll data," ("detail" AND "commissi
                                                               on"), ("assignment" AND
 "commission"); other agencies used these or similar terms
                                                          . 0MB , in contrast, searched only
 "PACE!," or "election commission" or "election integrity
                                                             commission." Heather Walsh Deel.
 ECF 78, at 6. DHS used even narrower terms: "President
                                                        ial Advisory Commission on Election
 Integrity" or "Election Commission" or "Commission" and
                                                         "Voter      Fraud." James Holzer Deel.,
 ECF 88, at 6.

                 Another issue relates to private email accounts of agency
                                                                           personnel. One agency,
 DOJ-OLC, asked custodians to report if"po tentia lly respo
                                                            nsive agency records outside of a
 Department records system, such as in a personal email accou
                                                              nt," existed; the agency responded
in the negative. ECF 83   ,r 18.   GSA reported that Assistant General Counsel Duane Smith
                                                                                           had
"contacted the GSA employees who were involved in provi
                                                        ding administrative support services
and they confirmed that they had not used any private email
                                                              s to conduct GSA business." Lewis
Deel., ECF 85 ,r 11. In contrast, SSA made no such inqui
                                                         ry; it argues that, since SSA policy
requires the use of agency accounts to conduct agency busin
                                                            ess, there was no point to ask if
private email accounts were used. Chyn Deel., ECF 86 ,r
                                                        11. Similarly, the DOJ-CRT
information officer reported that although personal email
                                                          accounts were used, the emails were
forwarded to the official DOJ account and, therefore, there
                                                            was no need to search personal email
accounts." Cooper Deel., ECF 84 ,r 14.

                                                        5
          Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 6 of 13



                  Plaintiffs cite use by at least two non-C ommi ssion agenc y emplo
                                                                                     yees of perso nal
  email accounts to send and receiv e emails relating to Comm
                                                              ission matters, and argue that other
  records must exist outside the official record s system. Actin
                                                                 g Assis tant Attorn ey General John
  Gore, for exam ple, used his perso nal Gmail accou nt to corres
                                                                  pond about allegations of illegal
  voting with Chris Cleveland, a partis an political activi st on voter
                                                                        fraud issues. Wedo ff Decl.,
 ECF 77-22, 77-23; Pl. Br., ECF 76, at 13. Gore later forwarded
                                                                variations of his email thread
 with Cleve land to Comm ission memb er Chris ty McCo rmick
                                                            , also via her perso nal AOL address,
 on July 5, 2017 and Septe mber 5, 2017. Wedo ff Decl., ECF
                                                            77-22, 77-23. Eighty-four days
 after his first privat e email, on Septe mber 27, 2017, Gore forwa
                                                                    rded both email s to his official
 DOJ account. Id

                In a secon d instance, Comm ission memb er J. Chris tian Adam
                                                                              s sent at least two
 emails on voting integrity to DOJ attorney Maur een Riord an's
                                                                perso nal Comc ast address.
 Wedo ff Decl., ECF 77-24, 77-25. Withi n a day ofrec eiving
                                                             the emails, Riord an forwarded them
to her official DOJ account. Id.




                                          Legal Standards

                A court may "supe rvise the agenc y's ongoi ng progress, ensur
                                                                               ing that the agenc y
contin ues to exercise due diligence in proce ssing the request.
                                                                 Citizens for Responsibility &
Ethics in Washington v. Fed Election Comm 'n, 711 F.3d 180,
                                                            189 (D.C. Cir. 2013); see also
§ 552(a)(6)(C). "FOIA impos es no limits on courts ' equitable
                                                               powe rs in enforc ing its terms ."
Payne Enterprises, Inc. v. United States, 837 F.2d 486,4 94 (D.C.
                                                                  Cir. 1988); see also Clemente
v. Fed Burea u of Investigation, 71 F. Supp. 3d 262,2 63,26 9
                                                              (D.D.C. 2014); Nat. Res. Def
Council v. Dep 't of Energy, 191 F. Supp. 2d 41, 42 (D.D.C. 2002)
                                                                  .
                                                          6
          Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 7 of 13



                  "Summary judgm ent is the usual mechanism for resolving a FOIA disput
                                                                                        e."
  Doyle v. US Dep't ofHom eland Sec., 331 F. Supp. 3d 27, 43 (S.D.N
                                                                    .Y. 2018). "[O]n a motion
  for summary judgm ent in a FOIA case, the defending agency has the
                                                                     burden of showing that its
  search was adequate." Carney v. US. Dep 't ofJustice, l 9 F.3d 807,
                                                                      812 (2d Cir. 1994).

                 "[T]he adequacy of a FOIA search is generally determined not by the
                                                                                     fruits of the
 search, but by the appropriateness of the methods used to carry out the
                                                                         search." Liberation
 Newspaper v. US. Dep 't ofState, 80 F. Supp. 3d 137, 144 (D.D.C. 2015)
                                                                        (quoting Iturralde v.
 Comptroller of Currency, 315 F.3d 311, 315 (D.C. Cir. 2003)). The
                                                                   "searc h for records does not
 have to be perfect, only reasonable, and the failure to return all respon
                                                                           sive documents is not
 necessarily inconsistent therewith: an agency is not expected to take
                                                                       extraordinary measures to
 find the requested records, but only to conduct a search reasonably design
                                                                            ed to identify and
 locate responsive documents." Amnesty Int'! USA v. CIA, 728 F. Supp.
                                                                      2d 479,4 97 (S.D.N.Y.
2010) (internal quotation marks removed). "Affidavits or declarations
                                                                      supplying facts indicating
that the agency has conducted a thorough search ... are sufficient to
                                                                      sustain the agenc y's burden.
Carney v. U.S. Dep't ofJustice, 19 F.3d 807,8 12 (2d Cir. 1994). "Thes
                                                                       e declarations are
'accorded a presumption of good faith which cannot be rebutted by purely
                                                                         speculative claims
about the existence and discoverability of other documents."' Landm
                                                                    ark Legal Found v. E.P.A.,
959 F. Supp. 2d 175, 181 (D.D.C. 2013).




                                             Discussion

               Defendants argue, first, that their responses to Plaintiffs' search reques
                                                                                          ts were
adequate, and that the selection of search terms is the responsibility of
                                                                          the agencies, not the
Plaintiff; and, second, that custodians enjoy a presumption of compliance
                                                                          with recordkeeping
                                                          7
         Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 8 of 13



  regulations, without requiring them to search private email accounts to
                                                                          comply with a FOIA
  request. Plaintiffs argue that the search terms used by the two resisting
                                                                            agencies, DHS and
  0MB, plainly were inadequate and inconsistently narrower than the terms
                                                                          used by other
  agencies, and that custodians cannot tum a blind eye when private email
                                                                          accounts are used.
         A.      The Appropriateness of the Search Terms

                 Plaintiffs challenge as inadequate the search terms adopted by 0MB,
                                                                                     which
 searched only "P ACEI," or "election commission" or "election integri
                                                                       ty commission," and by
 DHS, which searched "Presidential Advisory Commission on Electio
                                                                  n Integri      ty" or "Election
 Commission" or "Commission" and "Voter Fraud "-sear ches that were
                                                                            much narrower than, for
 example, DOJ-OIP, which searched "Election Integrity," "voter fraud,"
                                                                           "voting system," the
 names of members of the Commission, "citizenship status," "voter registr
                                                                          ation list," "voter file
 data," ''voter roll data," ("detail" AND "commission"), ("assignment
                                                                      " AND "commission").
 James Holzer Deel., ECF 88, at 6; Heather Walsh Deel. ECF 87, at 6;
                                                                     Vanessa R. Brinkmann
Deel., ECF 82, at 10-11 .

                Generally, agencies need show only that the search terms are reasonable
                                                                                        and
adequate to respond to a FOIA request. See Long v. Office of Pers. Mgmt.
                                                                         , 692 F.3d 185, 190
(2d Cir. 2012). Adequacy requires that "the search was reasonably calcul
                                                                         ated to discover the
requested documents, not [that] it actually uncovered every document
                                                                     extant." Grand Cent.
P'ship, Inc. v. Cuomo, 166 F.3d 473,4 89 (2d Cir. 1999) (quoting SafeC
                                                                       ard Servs., Inc. v. S.E.C.,
926 F.2d 1197, 1201 (D.C. Cir. 1991)).

               Federal agencies have discretion to craft the search terms that they believ
                                                                                           e to be
reasonably tailored to uncover documents responsive to a FOIA reques
                                                                     t. Bigwo od v. United
States Dep 't of Def, 132 F. Supp. 3d 124, 140 (D.D.C. 2015). FOIA
                                                                   petitioners cannot dictate
                                                         8
         Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 9 of 13



  the search terms to be used. "Wher e the search terms are reasona bly calcula
                                                                                ted to lead to
  responsive documents, the Court should not 'micro manag e' the agency 's search.
                                                                                   " Liberation
 Newspaper v. US Dep't a/State , 80 F. Supp. 3d 137, 146 (D.D.C. 2015). Howev
                                                                              er, an
 agency 's choice of search terms is not conclusive. Where challenged, agencie
                                                                               s have to explain
 why certain search terms, clearly relevant, were not used. Immigrant Defens
                                                                             e Project v. United
 States Immigration and Customs Enforcement, 208 F. Supp. 3d 520, 528 (S.D.N
                                                                             .Y. 2016).

                The contrast betwee n the overly narrow search terms used by DHS and 0MB,
                                                                                          and
 those employ ed by the other agencies responding to essentially the same request
                                                                                  s, is marked, and
 make clear the unreasonableness ofDHS ' and OMB's approach. DHS and
                                                                     0MB fail to explain
 why terms as obvious as those employ ed by sister agencies were not used.
                                                                           With blinkers on, the
 world can't fully be seen. I order defendants 0MB and DHS to conduct their
                                                                            searches using the
search terms employ ed by DOJ-O IP, that is, "Electi on Integrity," "voter fraud,"
                                                                                   "voting system,"
the names of membe rs of the Commission, "citizenship status," "voter registra
                                                                               tion list," "voter
file data," "voter roll data," ("detai l" AND "comm ission" ), ("assig nment" AND
                                                                                  "commission").
        B.      Private Email Accounts

               Plaintiffs ask that Defendants search the private email accounts of two agency

employees, John Gore and Maureen Riordan, and ask relevant agency employ
                                                                         ees to report if they
have potentially responsive records outside of an official records system, such
                                                                                as in a private
email account. Defendants argue that they need search only agency records
                                                                          , and that there is no
evidence that private email accounts contained agency records that were not
                                                                            also included in an
official govern ment repository.

               "[E]mp loyees' communications on non-ag ency accounts may constitute 'agency

records ' subject to the FOIA." Wright v. Admin. for Children & Families, No.
                                                                              15-cv-218, 2016
                                                        9
        Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 10 of 13



  WL 5922293, at *7-*8 (D.D.C. Oct. 11, 2016); see also Competitive Enter. Inst. v. Office o/Sci.

 & Tech. Policy, 827 F.3d 145, 149 (D.C. Cir. 2016) ("[A]n agency always acts through its

 employees and officials. If one of them possesses what would otherwise be agency records, the

 records do not lose their agency character just because the official who possesses them takes

 them out the door or because he is the head of the agency."). "[A]n agency cannot shield its

 records from search or disclosure under FOIA by the expedient of storing them in a private email

 account controlled by the agency head .... " Competitive Enter. Inst., 827 F.3d at 146.

 To preserve records within the scope of FOIA, statutes and regulations require agency employees

 to store records within official systems. 36 C.F.R. § 1236.22(b) ("Agencies that allow

employees to send and receive official electronic mail messages using a system not operated by

the agency must ensure that Federal records sent or received on such systems are preserved in the

appropriate agency recordkeeping system."); see also 44 U.S.C. § 291 l(a) (agency employees

and officers "may not create or send a record using a non-official electronic messaging account"

without copying or forwarding a copy of the record to the agency).

               The record is clear that Acting Assistant Attorney Gore sent and received emails

relating to voter fraud, and that DOJ attorney Riordan received emails discussing election

integrity, on their private email accounts. Moreover, Gore was substantially late in forwarding

emails from his private account to official accounts, beyond the twenty-day period required by

44 U.S.C. § 291 l(a), for example, an email of July 5, 2017 that was not forwarded until

September 27, 2017, eighty-four days later.

               Evidence of a record on a personal account is sufficient to raise a question of

compliance with recordkeeping obligations, rendering the presumption of compliance

inapplicable. Judicial Watch, Inc. v. Department ofJustice, 319 F. Supp. 3d 431,438 (D.D.C.

                                                       10
          Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 11 of 13



  2018) (finding search adequ ate that was not restricted to custo
                                                                   dian's official account); see also
  Wright, 2016 WL 5922293 at *8 ("This presu mptio n [of discha
                                                                rge of official duties J may be
  subject to rebuttal .... "). In this case, the existence of email
                                                                    s on perso nal accounts, and Gore' s
  failure to forward email s timely, raise a material question wheth
                                                                     er "gove rnmen t email account[s]
  [are] the only record system likely to conta in agenc y records
                                                                  responsive to [Plain tiffs'] FOIA
 reque sts." Judicial Watch, Inc., 319 F. Supp. 3d at 438. The
                                                               official custod ians must ask
 releva nt emplo yees if they used privat e email accounts relatin
                                                                   g to the Comm ission 's business
 and, if so, to produ ce the documents. Cf Competitive Enter.
                                                              Inst. v. Office ofSci. & Tech.
 Policy, 241 F. Supp. 3d 14, 22 (D.D.C. 2017) (presu mptio n applie
                                                                    s where custod ian files
 declar ation showi ng 4,500 instances of comp liance with email
                                                                 forwa rding rule); Wright, 2016
 WL 5922293 at *8 (presu mptio n applies where agenc y couns
                                                             el specifically consu lted agenc y
 personnel).

                 The use of privat e email accounts to condu ct official business
                                                                                  has becom e
comm onpla ce. Mobi le electr onic devices and comm unica tion
                                                               platfo rms have proliferated, and
the bound aries betwe en home and office, and personal and busin
                                                                 ess travel, have blurred.
Reports of public officials using perso nal accounts or device
                                                               s to condu ct official business and, at
times, to evade disclosure regulations have becom e the subjec
                                                               ts of public discourse. See, e.g.,
Steve Zansb erg, Cloud -Base d Public Records Pose New Chall
                                                             enges /or Access, 31 Comm . Law.
12, 12 (2015) (collecting reports); Daniel Pitcal m & Zoe Groto
                                                                phorst, The State ofInternal
Workplace Communication, Gove rnmen t Execu tive (Marc h 5,
                                                            2015),
https ://www .gove xec.co m/ins ights/ state- intern al-wo rkplac e-com
                                                                          munic ation/ 10673 7I (reporting
that 33% of 412 gover nmen t emplo yees surveyed used perso
                                                            nal email for gover nmen t business).



                                                            11
        Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 12 of 13



                In an environment of widespread use of personal devices for official work, there

 is danger of an incentive to shunt critical and sensitive communication away from
                                                                                   official
 channels and out of public scrutiny, with decisions to forward the communicatio
                                                                                 ns to official
 record repositories postponable at the whim of the public official. The practic
                                                                                 e is inconsistent
 with "the citizen 's right to be informed about what their government is up to,"
                                                                                  the very purpose
of FOIA. US. Dep 't ofJustice v. Reporters Comm. for Freedom of the Press,
                                                                           489 U.S. 749, 773
(1989) (internal quotation marks and citation omitted); see also Competitive Enter.
                                                                                    Inst., 827
F.3d at 150. ("If a department head can deprive the citizens of their right to know
                                                                                    what his
department is up to by the simple expedient of maintaining his departmental emails
                                                                                   on an
account in another domain, [the] purpose [ofFOI A] is hardly served."). The
                                                                            presumption argued
by the Government is not applicable in this case.

               The Government argues that the Plaintiffs' FOIA requests would burden hundre
                                                                                            ds
or thousands of personal email accounts. This is not the case, and is not what
                                                                               Plaintiffs seek.
Plaintiffs' requests are limited to two people, plus requests by the records custodi
                                                                                     ans to relevant
persons in their departments to search for, and forward, responsive private commu
                                                                                  nications on
matters relating to the Comm ission's business. Plaintiffs' requests are reasona
                                                                                 ble and are not
barred by presumptions.




                                                        12
         Case 1:17-cv-06335-AKH Document 99 Filed 04/30/19 Page 13 of 13



                                            Conclusion

               Plaintiffs' motion for partial summary judgm ent is granted, and
                                                                                Defendants'
motion is denied. The parties shall meet and agree to a reason
                                                               able timeline for Defendants'
production and, failing agreement, report to the Court by joint
                                                                letter their items of disagreement.
The Clerk is instructed to terminate the motions (ECF 75, 79).



SO ORDERED.

Dated:        Aprf j/l,20 19
              New York, New York                           ~z~
                                                             United States District Judge




                                                      13
